PROMISSORY NOTE




August 22, 2011


FOR VALUE RECEIVED, Kinetic Resources Corp., a Nevada Corporation, promises to
pay Luis Antonio Delgado Gonzalez on or before August 31, 2013, the amount
of  Ten Thousand Dollars ($10,000) in the currency of the United States plus
simple interest on the principal amount of the loan accrued at a rate 6% per
annum.


Time shall be the essence of this Promissory Note.


This Promissory Note shall be governed by and constituted in accordance with the
laws of the State of Nevada.




KINETIC RESOURCES CORP.






Per /s/ Luis Antonio Delgado Gonzalez
      Luis Antonio Delgado Gonzalez, Pres, CEO, CFO



